DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on August 16, 2021 is acknowledged.  The traversal is on the ground(s) that the cited prior art was not compared against all of the limitations of the claims in either group with each other.  This is not found persuasive because the requirement of unity of invention is fulfilled when the group of inventions all share inventive features that achieve the same technical effect or solve the same technical problem.  Since the single general inventive concept, the composition of claim 1, is found to be novel or obvious over the cited reference, no special technical feature is seen and thereof there is no unity of invention between the composition and the method groups. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Takizawa et al. (US 20150196538 A1, published on July 16, 2015, cited in IDS) (‘Takizawa” hereunder) in view of Spitz (US 20110150945 A1, published June 23, 2011).
	Takizawa teaches compound (A), (R)-2-3-N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy) propylaminomethylphenoxybutyric acid, which is pemafibrate.  The reference teaches that the compound is useful for preventing and/or treating dyslipidermia, increasing HDL cholesterol, etc. The reference teaches tablet formulation comprising compound A. See Preparation Example.
	Takanawa fails to teach the component (B) of present claim 1. 
Spitz teaches an oral dosage form comprising a tablet core comprising an active ingredient; the core tablet is coated with a coating solution.  The coating composition contains titanium dioxide (metal oxide) and a specific plasticizer such as triethyl citrate (an ester species), propylene glycol, glycerin (a dihydric alcohol), etc. See [0035-0036].  See Examples, e.g., Table 23.  The reference further teaches that anhydrous silicic acid is used as a brightener as an additive to the film coating composition.  See [0043, 0076].  The reference teaches that such design provides chemical stability against humid conditions.  
.  

Double Patenting
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9572798 B2 in view of Spitz.
Claim 1 of the ‘798 patent discloses a pharmaceutical composition comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (pemafibrate), or a salt or solvate thereof.  
The reference claim fails to disclose the component (B) of present claim 1. 
Spitz teaches an oral dosage form comprising a tablet core comprising an active ingredient; the core tablet is coated with a coating solution.  The coating composition contains titanium dioxide (metal oxide) and a specific plasticizer such as triethyl citrate (an ester species), propylene glycol, glycerin (a dihydric alcohol), etc. See [0035-0036].  See Examples, e.g., Table 23.  The reference further teaches that anhydrous silicic acid is used as a brightener as an additive to the film coating composition.  See [0043, 0076].  The reference teaches that such design provides chemical stability against humid conditions.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the invention of the ‘798 patent and make a film-coated tablet comprising pemafibrate in a core tablet as motivated by Spitz.  The skilled artisan would have been motivated to do so, as the term “pharmaceutical composition” in the reference include tablets, and Spitz provides an enabling disclosure for a film coating composition that would protect the active ingredient from decomposition or degradation from humid conditions.  Since both references are directed to tablet dosage forms, the skilled artisan would have had a reasonable expectation of successfully producing a film-coated tablet comprising pemafibrate with the core tablet by combining the teachings of the references.  Due to the application of the film coating on the outer surface of the core tablet, it is viewed that the additives in the film coating composition, the components of present claim 1 (B), are in non-contact with the active ingredient.  



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/Primary Examiner, Art Unit 1617